Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 17, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  154041                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein
            Plaintiff-Appellee,                                                                            Joan L. Larsen,
                                                                                                                     Justices

  v                                                                SC: 154041
                                                                   COA: 324856
                                                                   Macomb CC: 2009-002637-FC
  DWAYNE EDMUND WILSON,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 10, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 17, 2016
           t1110
                                                                              Clerk